Opinion filed November 17, 2016




                                     In The


        Eleventh Court of Appeals
                                  ___________

                              No. 11-16-00303-CR
                                  ___________

                       GARY LEE REED, Appellant
                                        V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 350th District Court
                            Taylor County, Texas
                        Trial Court Cause No. 11360-D


                     MEMORANDUM OPINION
      Gary Lee Reed has filed a pro se notice of appeal in this cause. We dismiss
the appeal.
      In April 2015, the trial court convicted Reed of the offense of assault family
violence with one prior and, in accordance with the terms of the plea agreement,
assessed his punishment at confinement for five years. Reed has recently filed a
notice of appeal in which he seeks to appeal an August 2016 judgment in this cause.
The documents on file in this cause indicate that Reed’s appeal relates to his
application for writ of habeas corpus, which was filed pursuant to Article 11.07 of
the Code of Criminal Procedure. See TEX. CODE CRIM. PROC. ANN. art. 11.07 (West
2015). We note that the Court of Criminal Appeals denied Reed’s application on
August 24, 2016, without a written order. The substance of the relief sought by Reed
in this appeal is postconviction relief from a final felony conviction—relief for
which the habeas corpus procedure set out in Article 11.07 of the Code of Criminal
Procedure provides the exclusive remedy. See id. Article 11.07 vests complete
jurisdiction for such relief in the Texas Court of Criminal Appeals. Id. art. 11.07,
§§ 3, 5; Bd. of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 484 (Tex. Crim. App. 1995); Hoang v. State, 872 S.W.2d 694, 697
(Tex. Crim. App. 1993); Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.
Crim. App. 1991). We have no jurisdiction to entertain this appeal.
      Accordingly, we dismiss this appeal for want of jurisdiction.


                                                    PER CURIAM


November 17, 2016
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                         2